DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al (US 2019/0304526) in view of Yamakawa et al (US 2013/0001715) and Park et al (US 2017/0092849).
Regarding claim 1, Honjo (Fig. 9) discloses a magnetic device comprising: a magnetoresistive effect element, the magnetoresistive effect element including: a first nonmagnet 12 (i.e., MgO, [0054]); a second nonmagnet 14 (i.e., MgO, [0057]); a first ferromagnet 21 between the first nonmagnet 12 and the second nonmagnet 14; a third nonmagnet “Ru(20)” (corresponding to a top layer of 30, [0088]), the second nonmagnet 14 between the first ferromagnet 21 and the third nonmagnet “Ru(20)”; and a fourth nonmagnet “Ta(5)” (corresponding to a bottom layer of 30, [0088]) between the second nonmagnet 14 and the third nonmagnet “Ru(20)” and including a metal, wherein the fourth nonmagnet “Ta(5)” is in contact with the third nonmagnet “Ru(20)” and the second nonmagnet 14.
Honjo does not disclose the third nonmagnet (or top electrode) including a rare-earth oxide.
However, Yamakawa (Fig. 1) teaches a magnetic device comprising a nonmagnet 11 being a top electrode and including a rare-earth oxide ([0044] and [0025]).  Accordingly, it would have been obvious to modify the device of Honjo by using rare-earth oxide as a material for the third nonmagnet (or top electrode) because the use of such conductive oxide would prevent contamination during fabrication process and would improve in etching selectively in regard to the MTJ film, and thus would inhibit electric characteristics variations of MTJ elements, as taught by Yamakawa ([0044] and [0025]).
Honjo (Fig. 9) discloses the third nonmagnet “Ru(20)” and the fourth nonmagnet “Ta(5)” forming as a top electrode layer 30 comprising a stack of Ru(20)/Ta(5) ([0066]), but Honjo does not disclose the fourth nonmagnet “Ta(5)” includes hafnium (Hf).
However, Park (Fig. 9) teaches a magnetic device comprising an electrode layer 130 including a stack of nonmagnet layers, one nonmagnet layer including Ru and the other nonmagnet layer including either Ta or Hf (i.e., CoHf, [0065]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to use either Ta or Hf  as a material for the fourth nonmagnet of Honjo because of their equivalence for their use in the semiconductor art as the nonmagnet refractory metal materials (as taught by Park) and the selection of any of these known equivalents to be used as a nonmagnet material for the fourth nonmagnet of Honjo would be within the level of ordinary skill in the art. 
Regarding claims 3 and 6-10, Honjo (Fig. 9) further discloses: the fourth nonmagnet “Ta(5)” further includes boron (B) (layer 14 and layer “Ta(5)” absorb B included in the adjacent ferromagnetic layer 24 during heat treatment, see [0068]); the first nonmagnet 12 and the second nonmagnet 14 include magnesium oxide (MgO) ([0054] and [0057]); the second nonmagnet 14 further includes boron (B) (layer 14 absorbs B included in the adjacent ferromagnetic layer 24 during heat treatment, see [0068]); a thickness of the second nonmagnet  14 (i.e., 1.1 nm, [0088]) is smaller than a thickness of the first nonmagnet 12 (i.e., 1.2 nm, [0088]); the second nonmagnet 14 has the thickness of about 1 nanometer (i.e., 1.1 nm, [0088]); and the third nonmagnet (as modified by Yamakawa) includes at least one element selected from scandium (Sc), yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), and lutetium (Lu) ([0057]) (see Yamakawa, [0025]).
Regarding claim 4, Honjo does not disclose the fourth nonmagnet “Ta(5)” has a thickness within a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the fourth nonmagnet having a thickness within a range as claimed because the thickness of the fourth nonmagnet can be optimized through experimentations depending upon the conductivity and material which are desired for the fourth nonmagnet.
Regarding claim 5, Honjo does not disclose the fourth nonmagnet has a resistance value that is a tenth or less of a resistance value of the first nonmagnet.
However, Honjo discloses that the fourth nonmagnet “Ta(5)” is made of Ta and the first nonmagnet 12 is made of MgO ([0054]).  It is noted that it has been held that “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, because the claimed first and fourth nonmagnets and Honjo’s first and fourth nonmagnets having identical chemical compositions (i.e., Ta and MgO), claimed property of having “the fourth nonmagnet has a resistance value that is a tenth or less of a resistance value of the first nonmagnet” is presumed to be inherent.
Regarding claims 11-17, Honjo (Fig. 9) further discloses: the first ferromagnet  21 includes at least one element selected from iron (Fe), cobalt (Co), and nickel (Ni) ([0055]); the magnetoresistive effect element further includes a second ferromagnet 11 (0053]), the first nonmagnet 12 between the first ferromagnet 21 and the second ferromagnet 11; and the first ferromagnet 21 has a first resistance value in accordance with a first current from the first ferromagnet to the second ferromagnet (Fig. 3a, “Low resistance state”), and a second resistance value in accordance with a second current from the second ferromagnet to the first ferromagnet (Fig. 3b, “High resistance state”); the second ferromagnet 11 includes at least one element selected from iron (Fe), cobalt (Co), and nickel (Ni) ([0053]); the first resistance value (Fig. 3a, “Low resistance state”)  is smaller than the second resistance value (Fig. 3b, “High resistance state”); the first ferromagnet 21 is above the second ferromagnet 11; the second nonmagnet  14 is under the fourth nonmagnet “Ta(5)”; and a switching element 56 (i.e., transistor, Fig. 6) coupled in series to the magnetoresistive effect element 10 to form a memory cell.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al, Yamakawa et al and Park et al as applied to claim 1 above, and further in view of Ikeda et al (US 6,323,490).
Honjo does not disclose the third nonmagnet includes boron (B).
However, Ikeda teaches a semiconductor device comprising a low-resistance nonmagnet electrode 503 including boron (i.e., B, column 29, lines 43-53).  Accordingly, it would have been obvious to further modify the device of Honjo by including boron(B) in the third nonmagnet in order to lower resistance of the third nonmagnet, as taught by Ikeda.
Response to Arguments
Applicant's arguments filed 09/29/22 have been fully considered but they are not persuasive.
a) Regarding rejection of claim 1, Applicant argues that none of the applied references teach the fourth nonmagnet including  at least one element selected as claimed.
This argument is moot because of the new reference is applied in the new ground of rejection to teach such feature.
b) Regarding new claim 22, Applicant argues that it would not be obvious to combine Ikeda for teaching the third nonmagnet including boron because Ikeda is X-ray semiconductor detector but not a magnetic memory device.
This argument is not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Honjo and Ikeda are analogous arts because they both are semiconductor devices and they both disclose the use of the nonmagnet metals as the materials for the electrodes.  Furthermore, one of ordinary skill in the art would understand that the teaching of Ikeda of including boron in the nonmagnet metal for providing a low-resistance electrode is not only applied to the electrodes of the X-ray semiconductor device but also applied to any electrodes, including the electrodes of the magnetic memory devices because it is an intended use.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817